      Case 2:10-cr-02093-EFS      ECF No. 115   filed 06/29/20   PageID.616 Page 1 of 2




1
                                                                              FILED IN THE
2                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



3                                                                    Jun 29, 2020
                                                                         SEAN F. MCAVOY, CLERK

4                          UNITED STATES DISTRICT COURT

5                         EASTERN DISTRICT OF WASHINGTON

6    UNITED STATES OF AMERICA,                       No. 2:10-CR-02093-EFS-1

7                         Plaintiff,                 ORDER DENYING MOTION TO
                                                     MODIFY CONDITIONS OF
8    vs.                                             RELEASE, REMOVING
                                                     PREVIOUSLY-IMPOSED
9    DANIEL Z. MOHRBACHER,                           CONDITION PENDING
                                                     REVOCATION HEARING, AND
10                        Defendant.                 GRANTING MOTION TO
                                                     EXPEDITE
11
                                                     ECF Nos. 111, 112
12

13         Before the Court are Defendant’s Motion to Modify Conditions of Release

14   (ECF No. 111) and related Motion to Expedite (ECF No. 112). On June 29,

15   2020, the Court held a hearing on the motion. With his consent, Defendant

16   appeared by video and out of custody, represented by Assistant Federal Defender

17   Jennifer Barnes. Assistant United States Attorney Thomas Hanlon represented

18   the United States.

19         Defendant requests that the Court clarify its prior order issuing a

20   restriction related to internet use pending the revocation hearing (ECF No. 108 at



     ORDER - 1
      Case 2:10-cr-02093-EFS        ECF No. 115   filed 06/29/20   PageID.617 Page 2 of 2




1    p.2), which the Court issued on May 22, 2020. It appears as though there is a

2    potential conflict in the parties’ interpretation of the interplay between Special

3    Condition Nos. 15 and 20 set forth in the judgment (ECF No. 66). The issue of

4    interpreting Special Condition Nos. 15 and 20 is reserved for the presiding

5    District Judge who imposed the conditions and entered the judgment. Thus, this

6    Court denies the motion for clarification. Moreover, to the extent the Court’s

7    additional restriction inadvertently contradicts or imposes a less restrictive

8    condition than was contemplated by the District Judge, the Court strikes the

9    condition pending the revocation hearing.

10   IT IS HEREBY ORDERED:

11         1.     The Motion to Expedite (ECF No. 112) is GRANTED.

12         2.     The Motion to Modify/Clarify Conditions of Release (ECF No.

13   111) is DENIED.

14         3.     The additional restriction set forth in ECF No. 108, shall be

15   STRICKEN.

16         4.     All conditions of release set forth in the judgment (ECF No. 66)

17   shall remain in full effect.

18         DATED June 29, 2020.

19                                 s/Mary K. Dimke
                                   MARY K. DIMKE
20                        UNITED STATES MAGISTRATE JUDGE



     ORDER - 2
